Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Groups I, II, IV and V in the reply filed on 11/9/2021 is acknowledged.  Applicant argues that the RU ‘270 patent does not identify any growth factors that are actually present in the disclosed composition, there is no disclosure of growth factors having the therapeutic effects recited in claim 71, and there is no basis to conclude that any growth factors are present in a “therapeutically effective” amount.  Applicant’s arguments are persuasive and Groups I, II, IV and V will be examined in the instant application.
	Amended claims 71, 73-83, 86-87, 90, 99, 101-103, (1/24/2022), and new claims 104-108, (1/24/2022), are pending and under consideration by the Examiner.
	Claims 1-70, 72, 84-85, 88-89, 91-98, and 100, have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/6/2019, and 11/29/2018 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Drew Hissong on 2/7/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 87. (Currently amended) The composition of claim 83, wherein when present, the rheology modifier is a cellulose derivative, a polyvinyl alcohol (PVA) or glycerin, or mixtures thereof; wherein when present, the conditioning agent is hyaluronic acid, propylene glycol or sorbitol, or mixtures thereof; and wherein when present, the surfactant is polysorbate or glyceride, or mixtures thereof.

6.	Claims 71, 73-83, 86-87, 90, 99, and 101-108 are allowable. 

7.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a cell-free composition comprising:
a mesenchymal stem cell conditioned medium, wherein the conditioned medium contains VEGF at a concentration of at least 760 pg/ml, TGF-β1 at a concentration of at least 67 pg/ml, TGF-β2 
The cell-free composition claimed is free of the prior art by virtue of its components.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that the cell-free composition can be used for wound healing, wound and skin care, and medical and veterinary applications, including reducing inflammation and irritation, as well as in the treatment of mastitis.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646